Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (US Pub. 2011/0157742).
Regarding independent claims 1, 7 and 13, Thompson discloses an apparatus comprising a cartridge (Fig.2A: cartridge 100) attached to multiple separate data storage devices (Fig.2A Tape Drive 222 and Tape Drive 224), each data storage device (Fig.2A Tape Drive 222 and Tape Drive 224) concurrently engaged by a device player (Fig.2A data storage library 100) comprising a processor (Fig.2A: Processor 241) configured to analyze mechanical performance (Fig.8: Red status 808) of each data storage device and data performance (Fig.8: Green status 804) of data resident in each data storage device (Fig.2A Tape Drive 222 and Tape Drive 224) ([0063]: One illustrative example of a reporting scheme, or layout, is shown in FIG. 8, which can report different levels of tape cartridge 
Regarding claim 2, Thompson teaches wherein the data performance is data integrity corresponding to error rate ([0096]).
Regarding claim 3, Thompson teaches wherein the processor compiles the mechanical performance and data performance prior to sending to a host via a connected network ([0034]).
Regarding claim 4, Thompson teaches wherein each data storage device is a hard disk drive comprising a rotating magnetic medium ([0064]: a tape cartridge can be read and verified as possessing expected data signatures and, once verified, the data can be duplicated to another source, such as another tape cartridge, hard disc drive, or other storage media or storage device).
Regarding claim 5, Thompson teaches wherein each data storage device comprises a local controller to conduct data access operations to local memory of the data storage device (Fig2A).
Regarding claim 6, Thompson teaches wherein each data storage device lacks a local controller and the processor exclusively conducts data access operations to local memory of the respective data storage devices (Fig2A).
Regarding claim 8, Thompson teaches wherein an upstream storage controller conducts data access operations to local memory of the respective data storage devices (Fig2A).
Regarding claim 9, Thompson teaches wherein the processor concurrently tests and tracks the mechanical performance and data performance of each connected data storage device (Fig.2A and 8).
Regarding claim 10, Thompson teaches wherein a single device player is connected to the multiple separate data storage devices (Fig.2A).
Regarding claim 11, Thompson teaches wherein the processor predicts future mechanical performance of at least one data storage device in response to the tested and tracked mechanical performance (Fig.8).
Regarding claim 12, Thompson teaches wherein the cartridge is attached to four separate data storage devices (Fig.2A).
Regarding claim 14, Thompson teaches wherein a player of a first cartridge of the plurality of cartridges tracks mechanical performance and data performance of data storage devices connected to a second cartridge of the plurality of cartridges in the rack (Fig.2A and 8).
Regarding claim 15, Thompson teaches wherein a first cartridge of the plurality of cartridges lacks a connected player (Fig.2A).
Regarding claim 16, Thompson teaches wherein a player of a first cartridge of the plurality of cartridges concurrently tracks mechanical performance and data performance of data storage devices attached to more than two separate cartridges of the plurality of cartridges (Fig.2A and 8).
Regarding claim 17, Thompson teaches wherein the player tracks mechanical performance by writing at least one test pattern to at least one data storage device of a cartridge of the plurality of cartridges ([0005]).
Regarding claim 18, Thompson teaches wherein the player analyzes tracked mechanical performance and data performance instead of an upstream server connected to the plurality of cartridges ([0063]: One illustrative example of a reporting scheme, or layout, is shown in FIG. 8, which can report different levels of tape cartridge health.  The status field 801 can be labeled "green" 804 indicating that the tape cartridge is in good shape wherein the medium is in good condition and/or the data is verified as being intact 812. The status field 801 can be labeled "red" 808 indicating that the tape cartridge is assessed as a failure 816. That is, the tape cartridge has been assessed as being in a failed condition and that transfer of any data should be to a new tape cartridge, not to the failed tape cartridge, and the failed tape cartridge should be taken out of circulation).
Regarding claim 19, Thompson teaches wherein the processor computes mechanical performance and data performance from a plurality of tracked metrics pertaining to the respective data storage devices of a cartridge of the plurality of cartridges ([0063])
Regarding claim 20, Thompson teaches wherein a first cartridge of the plurality of cartridges exports a first set of data to an upstream server while a second cartridge of the plurality of cartridges exports a second set of data to the upstream server (Fig.2A).

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135